EXECUTION VERSION SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT AMENDMENT, dated as of July 21, 2008 (the “Amendment”) to the Securities Purchase Agreement (the “Agreement”) dated as of April 17, 2007 by and between AeroCentury Corp. (the “Issuer”), Satellite Fund II, L.P., Satellite Fund IV, L.P., The Apogee Group, LLC, and Satellite Fund V, LLC (collectively the “Purchasers” and together with the Issuer the “Parties,” each a “Party”). WHEREAS, the Agreement: (i) provides, subject to satisfaction of certain material conditions, that on certain dates the Purchasers will purchase, and the Issuer will issue, Notes in an aggregate principal amount of $28,000,000; and (ii) granted to the Purchasers Warrants to purchase an aggregate 171,473 shares of Common Stock; and WHEREAS, following discussions between the Issuer and Purchasers, the Issuer and
